        Case 1:20-cv-02136-SAG Document 28 Filed 12/16/20 Page 1 of 1



                IN THE UNITED STATES DISTRICT COURT
                       DISTRICT OF MARYLAND


DEBORAH LAUFER,
                                                  Case No.: 1:20-cv-2136
             Plaintiff,
v.

NARANDA HOTELS, LLC,

          Defendant.
____________________________________

                             NOTICE OF APPEAL

       Notice is hereby given that Plaintiff, Deborah Laufer, in the above captioned
case, hereby appeals to the United States Court of Appeals for the Fourth Circuit
the Order entered in this case on December 16, 2020.

DATED: December 16, 2020

Respectfully submitted,

/s/ Tristan W. Gillespie
Tristan W. Gillespie, Esq.

THOMAS B. BACON, P.A.
Attorneys for Plaintiff
5150 Cottage Farm Rd.
Johns Creek, GA 30022
404-276-7277
Gillespie.tristan@gmail.com




                                         7
